UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 21, 2010 Curaxis Pharmaceutical Corporation (Exact name of registrant as specified in its charter) Nevada 333-150937 26-1919261 (State of or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 4819 Emperor Blvd., Suite 400 Durham, NC 27703 (Address of principal executive offices) (919) 313-4930 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On October21, 2010, Curaxis Pharmaceutical Corporation (the "Company") presented a slideshow presentation toshareholders of the Company.A copy of the slideshow is attached hereto as Exhibit 99.1. The information in this Current Report on Form 8-K and the exhibit attached hereto shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description Slideshow Presentation 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CURAXIS PHARMACEUTICAL CORPORATION Date: October 26, 2010 By: /s/Patrick S. Smith Patrick S. Smith Chief Executive Officer 3
